Pfeifer, J.
We determine today that a writ of habeas corpus will not lie where a criminal defendant has waived his right to a jury trial by executing a written waiver, where the waiver is handed to the trial judge and placed in the court’s case file, but is not file stamped. A writ of habeas corpus will lie in certain extraordinary circumstances where there is an unlawful restraint of a person’s liberty and there is no adequate legal remedy. State ex rel. Pirman v. Money (1994), 69 Ohio St.3d 591, 593, 635 N.E.2d 26, 29. A most common situation in which habeas corpus relief is available is when the sentencing court lacks jurisdiction. R.C. 2725.05.
The pertinent statutory provisions provide:
R.C. 2945.05:
“In all criminal cases pending in courts of record in this state, the defendant may waive a trial by jury and be tried by the court without a jury. Such waiver by a defendant, shall be in writing, signed by the defendant, and filed in said cause and made a part of the record thereof * * * ” (Emphasis added.)
R.C. 2945.06:
“In any case in which a defendant waives his right to trial by jury and elects to be tried by the court under section 2915.05 of the Revised Code, any judge of the court in which the cause is pending shall proceed to hear, try, and determine the cause in accordance with the rules and in like manner as if the cause were being tried before a jury. * * * ” (Emphasis added.)
*660In the absence of strict compliance with R.C. 2945.05 to waive the right to a jury trial, we have held that the trial court is without jurisdiction to conduct a bench trial of the defendant. State ex rel. Jackson v. Dallman (1994), 70 Ohio St.3d 261, 638 N.E.2d 563; State v. Tate (1979), 59 Ohio St.2d 50, 13 O.O.3d 36, 391 N.E.2d 738, syllabus. See, also, State v. Harris (1991), 73 Ohio App.3d 57, 596 N.E.2d 563. In Dallman, we recently held that since the record did not contain any evidence that the petitioner’s written waiver form was ever filed and made a part of the record in the petitioner’s criminal case, the common pleas court did not comply with R.C. 2945.05, and the petitioner was entitled to a writ of habeas corpus.
Similarly, in the case at bar, the record contains no evidence that Larkins’s written waiver was ever formally filed and thereby made a part of the record in his criminal case. The common pleas court did not strictly comply with R.C. 2945.05.
However, the dispositive issue is whether this failure to strictly comply with R.C. 2945.05 by failing to file stamp the written waiver and make it formally part of the record deprived the court of jurisdiction to conduct the bench trial of Larkins, entitling him to extraordinary relief in habeas corpus. We hold that extraordinary relief in the nature of habeas corpus is not warranted. The failure to strictly comply with R.C. 2945.05 under the circumstances here is neither a jurisdictional defect nor an error for which no adequate remedy at law exists. Larkins could have raised the error in his direct appeal. See State ex rel. Keenan v. Calabrese (1994), 69 Ohio St.3d 176, 631 N.E.2d 119.
We now reexamine Dallman and Tate under these limited facts. These cases held that failure to comply with R.C. 2945.05 results in the trial court lacking subject-matter jurisdiction to proceed to try a criminal defendant without a jury.
Section 4(B), Article IV of the Ohio Constitution, provides that “courts of common pleas and divisions thereof shall have such original jurisdiction over all justiciable matters * * * as may be provided by law.” While R.C. 2931.03 generally gives courts of common pleas “original jurisdiction of all crimes and .offenses,” courts have held that R.C. 2945.05 and 2945.06 must be read in context and that they regulate not only the procedure, but also the jurisdiction of the trial court.1
*661However, a previous amendment to the statutory jury trial waiver provisions evinces an intent on the part of the General Assembly to limit the jurisdictional effect of a failure to strictly comply with R.C. 2945.05. G.C. 13442-5, the statutory predecessor to R.C. 2945.06, provided that, “[i]n any case where a defendant waives his right to trial by jury and elects to be tried by the judge of such court as provided in the next preceding section, any judge of the court in which such cause is pending shall have jurisdiction * * * and shall proceed to hear, try and determine such cause in accordance with the rules, and in like manner as if such cause were being tried before a jury.” (Emphasis added.) (115 Ohio Laws 530, 531.) In the Code Revision of 1953, R.C. 2945.06 deleted the “shall have jurisdiction” language from the text of the statute. While R.C. 2945.06 retained G.C. 13442-5’s “Jurisdiction of judge when jury trial is waived” section heading, the statutory title, chapter, and section headings do not constitute any part of the law contained in the Revised Code. R.C. 1.01; Cosgrove v. Williamsburg of Cincinnati Mgt. Co. (1994), 70 Ohio St.3d 281, 284, 638 N.E.2d 991, 993.
Of greater import is the express language of R.C. 2945.06, which conditions the trial judge’s authority to proceed with a bench trial in those cases that “a defendant waives his right to trial by jury and elects to be tried by the court under section 2945.05 of the Revised Code.” Larkins fulfilled this condition to the common pleas court’s authority to hold a bench trial, by executing a written waiver of his right to a jury trial and electing to be tried by the court. The failure to strictly comply with R.C. 2945.05 by not filing the executed written waiver was not the result of Larkins’s failure to properly waive his right to be tried by a jury and elect to be tried by the court. The evidence is uncontroverted that he did so. Instead, the failure to comply with R.C. 2945.05 was the result of an error on the part of the trial court to formally file the executed written waiver.
Based on the foregoing, the failure to strictly comply with R.C. 2945.05 by failing to file a properly executed written jury trial waiver under these unique circumstances is not a jurisdictional defect and did not affect the trial court’s authority to proceed with a bench trial. Dallman is partially distinguishable from the instant case since the written waiver was not physically placed in the record in that case, and since Dallman did not stipulate that he had waived his right to a jury trial but instead disputed whether the waiver had been made. Tate addressed the general issue of compliance with R.C. 2945.05 only in the context of a direct appeal. In addition, to the extent that they are inconsistent with our holding, we limit the holdings of Dallman and Tate. As Judge Gwin aptly noted in his concurring opinion in the court of appeals below, a contrary *662holding would force the victims of Larkins’s crimes “to suffer through a new trial more than eight years after the matter was closed.” Neither the language of the pertinent statutes nor the applicable case law should be tortured to achieve such an inequitable result.
Accordingly, the judgment of the court of appeals granting the writ of habeas corpus is reversed.

Judgment reversed.

Douglas, Resnick, F.E. Sweeney and Cook, JJ., concur.
Moyer, C.J., and Wright, J., dissent.

. See State v. Fife (1954), 100 Ohio App. 550, 551-552, 60 O.O. 419, 420, 137 N.E.2d 429, 431; Winters v. Alvis (1958), 106 Ohio App. 423, 7 O.O. 2d 171, 152 N.E.2d 339 (writ of habeas corpus granted when, among other deficiencies, R.C. 2945.05’s requirement that written waiver be filed was not satisfied); see, also, State v. McCoy (1969), 26 Ohio App.2d 62, 64, 55 O.O.2d 86, 87, 269 N.E.2d 51, 53 (“R.C. 2945.06 limits the court’s jurisdiction to hear, try, and determine cases without a jury to those in which the right to trial by jury has been waived in harmony with R.C. 2945.05.”); State v. Smith (1931), 123 Ohio St. 237, 240-241, 174 N.E. 768, 769-770 (jurisdiction of the trial court to *661hear a criminal case in the event of a criminal defendant’s waiver of jury trial is fixed by G.C. 13442-4 and 13442-5, statutory predecessors to R.C. 2945.05 and 2945.06).